78 So.3d 56 (2012)
Donald J. MACK, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D10-4276.
District Court of Appeal of Florida, Fourth District.
January 11, 2012.
Donald J. Mack, Avon Park, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Helene C. Hvizd, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Donald Mack sought appellate review of an order striking his motion to reduce his sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c). We treat the appeal as a petition for certiorari and grant relief based on Schlabach v. State, 37 So.3d 230 (Fla.2010). See also In re Amendments to Florida Rule of Criminal Procedure 3.800(c), 76 So.3d 913 (Fla. 2011). Consequently, we quash the order and remand the matter for the trial court to consider the merits of Mack's motion.
Petition Granted; Order Quashed; Remanded.
WARNER, STEVENSON and LEVINE, JJ., concur.